                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             EL DORADO DIVISION


CRAYTONIA LATOY BADGER                                                      PLAINTIFF

v.                              Civil No. 1:18-cv-1026

SHERIFF MIKE LOE, Columbia County,
Arkansas; DOUG WOOD, Chief Deputy,
Columbia County Sheriff Department;
GREG HAWLEY, Jail Administrator;
Columbia County Jail; DARYL ELKINS,
Medical Doctor; and KELLY BLAIR, Investigator,
Columbia County Jail                                                     DEFENDANTS

                                     JUDGMENT

      Pursuant to the Memorandum Opinion of even date, the Court finds that Defendants’

Motion for Summary Judgment (ECF No. 42) should be and hereby is GRANTED. Accordingly,

this matter is hereby DISMISSED WITH PREJUDICE.

      IT IS SO ORDERED, this 1st day of August, 2019.

                                                     /s/ Susan O. Hickey
                                                     Susan O. Hickey
                                                     Chief United States District Judge
